DETAILED ACTION
This Office Action is in response to the application as originally filed on 10/29/2020. The detail office action to the pending claims 1-12 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0288743 to Wang et al. (“Wang”, hereinafter)
RE claim 1, Wang discloses a signal relay system (e.g. Fig. 1 of Wang) comprising: an input terminal (e.g. 212 of Fig. 2); an output terminal (e.g. 214 of Fig. 2); a signal detector (e.g. 210 of Fig. 2), coupled to the input terminal (e.g. Fig. 2 of Wang, illustrate the signal detector is coupled to the input port), and configured to detect a wakeup signal from the input terminal (e.g. Wang Paras [0006], [0047], [0070]-[0071]: the signal detector is configured to detect a presence of a low frequency periodic signal (LFPS), wherein the LFPS provide a low-power mechanism to send a “Wake signal” to a link partner); a signal repeater (e.g. 224 of Fig. 2), coupled to the input terminal and the signal detector (coupled to the input port and the signal detector as illustrated in Fig. 2 of Wang) , and configured to receive a transmission signal and to amplify and forward the transmission signal (e.g. Wang Paras [0021], [0039], [0051]: receive an incoming signal; amplify the signal and provide outputs to transmit port for transmitting via a downstream port);  an input terminal circuit (e.g. Wang, Para [0008], first Internal Impedance element), coupled to the input terminal, the signal repeater and the signal detector (e.g. Wang, Fig. 3, Paras [0006], [0039]-[0040]: coupled to the input port, the signal repeater and the signal detector), and configured to reduce impedance between the input terminal and the signal repeater (e.g. Wang, Fig. 3, Paras [0026], [0061]: provides impedance-matching and ESD protection); an output terminal circuit (e.g. Wang, Para [0008], second Internal Impedance element), coupled to the signal detector, the signal repeater and the input terminal circuit (e.g. Wang, Fig. 3, Paras [0006], [0039]-[0040]: coupled to the input port, the signal repeater and the signal detector), and configured to reduce impedance between the output terminal and the signal repeater (e.g. Wang, Fig. 3, Paras [0026], [0061]: provides impedance-matching and ESD protection); a switch coupled to the output terminal, and configured to couple the output terminal to the signal repeater or the input terminal (e.g. Wang, Para [0005], [0007] [0025}: a switch that is coupled to the output terminal and the internal circuit); and a switch controller, coupled to the signal detector, and configured to control the switch according to a detection result of the signal detector (e.g. Wang, Para [0005], [0008], [0062]-[0064]: a switch controller that is coupled to the signal detector and configured to control the switch according to detection of the LPFS (i.e. a detection result) of the signal detector).
RE claim 3, Wang discloses the signal relay system of to claim 1, wherein when the signal detector detects the wakeup signal, the switch controller controls the switch to couple the output terminal to the signal repeater, and activates the signal repeater, the input terminal circuit and the output terminal circuit (e.g. Wang, Paras [0006], [0008], [0010], [0062]).  

RE claim 4, Wang discloses the signal relay system of claim 1, wherein the wakeup signal comprises a low frequency periodic signal (LFPS) and a low-frequency wakeup signal (e.g. Wang, Paras [0008], [0010], [0027], [0047]).  

RE claim 5, Wang discloses the signal relay system of claim 1, wherein the transmission signal comprises a universal serial bus (USB) signal, an Ethernet signal, and/or a high-definition multimedia interface (HDMI) signal (e.g. Wang, Paras [0006], [0008], [0010]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US2017/0329386 to Winemiller  et al. (“Winemiller”) (The comments in parentheses apply to the prior art document)


RE claim 2, Wang discloses the signal relay system of claim 1, wherein when the signal detector does not detect the wakeup signal, the switch controller controls the switch to couple the output terminal to the input terminal (e.g. Wang, Para [0005], [0008], [0010]: further comprises a switch control logic configured to cause the switch to connect the output node of the buffer to the power supply node when the signal detector is in the second state (i.e. no LFPS (i.e. wakeup) signal detected)), […];
	The subject matter of claim 2 differs from Wang in the Wang does not expressly recite the limitation: [disables the signal repeater, the input terminal circuit and the output terminal circuit], as recited. However, Winemiller teaches or suggests, in the same technical field, disabling the signal repeater, the input terminal circuit and the output terminal circuit (e.g. Winemiller, Figs. 3-6, Paras [0016], [0019]: If no LFPS (wakeup) signal is detected, the signal detection (repeater), the clock input and output circuitries will return to a depowered state until the next sampling instance). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Wang with Winemiller’s teaching or suggestion for purpose of depowering circuitries if no LFPS (wakeup) signal detected, thereby effectuating substantial power savings (see for example, Paras [0016], [0019] of Winermiller). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communication systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately, with each feature/element retaining its advantageous function, yielding predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.


Allowable Subject Matter
Pending Claims 6-12 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 

The closest prior art of record are U.S. Publication No. 2019/0288743 issued to Wang et al. and U.S. Publication No. 2017/0019105 issued to Xiao et al. and .S. Publication No 2017/0329386 issued to Winemiller  et al

With regard to the invention in the pending claims (e.g. independent claim 6), Wang discloses a signal relay system (e.g. Fig. 1 of Wang) comprising: an input terminal (e.g. 212 of Fig. 2); an output terminal (e.g. 214 of Fig. 2); a signal detector (e.g. 210 of Fig. 2), coupled to the input terminal (e.g. Fig. 2 of Wang, illustrate the signal detector is coupled to the input port), and configured to detect a wakeup signal from the input terminal (e.g. Wang Paras [0006], [0047], [0070]-[0071]: the signal detector is configured to detect a presence of a low frequency periodic signal (LFPS), wherein the LFPS provide a low-power mechanism to send a “Wake signal” to a link partner); a signal repeater (e.g. 224 of Fig. 2), coupled to the input terminal and the signal detector (coupled to the input port and the signal detector as illustrated in Fig. 2 of Wang) , and configured to receive a transmission signal and to amplify and forward the transmission signal (e.g. Wang Paras [0021], [0039], [0051]: receive an incoming signal; amplify the signal and provide outputs to transmit port for transmitting via a downstream port);  an input terminal circuit (e.g. Wang, Para [0008], first Internal Impedance element), coupled to the input terminal, the signal repeater and the signal detector (e.g. Wang, Fig. 3, Paras [0006], [0039]-[0040]: coupled to the input port, the signal repeater and the signal detector), and configured to reduce impedance between the input terminal and the signal repeater (e.g. Wang, Fig. 3, Paras [0026], [0061]: provides impedance-matching and ESD protection); an output terminal circuit (e.g. Wang, Para [0008], second Internal Impedance element), coupled to the signal detector, the signal repeater and the input terminal circuit (e.g. Wang, Fig. 3, Paras [0006], [0039]-[0040]: coupled to the input port, the signal repeater and the signal detector), and configured to reduce impedance between the output terminal and the signal repeater (e.g. Wang, Fig. 3, Paras [0026], [0061]: provides impedance-matching and ESD protection); a switch coupled to the output terminal, and configured to couple the output terminal to the signal repeater or the input terminal (e.g. Wang, Para [0005], [0007] [0025}: a switch that is coupled to the output terminal and the internal circuit); and a switch controller, coupled to the signal detector, and configured to control the switch according to a detection result of the signal detector (e.g. Wang, Para [0005], [0008], [0062]-[0064]: a switch controller that is coupled to the signal detector and configured to control the switch according to detection of the LPFS (i.e. a detection result) of the signal detector). Xiao’s invention related to Repeaters teaches or suggests that the repeater device is provided to receive signals from a first device and forward the signals to a second device on a differential link. Detection circuitry is provided to detect presence of low frequency signal from the second device by detecting a pulldown voltage generated from termination of the second device on the link. Furthermore, the Detection circuitry of the repeater includes a detection control circuitry, wherein In the event the low frequency signal is detected a  pulldown detection signal can be generated and passed to a pulldown relay logic at the receive side of the redriver (repeater) for instance, to turn the pulldown resistors, including the switching logic coupled to the detection control circuitry of the redriver to selectively "activate" or "enable" the redriver's pulldown resistors, wherein the pulldown resistors are selected for line impedance matching based on the properties of the pull down detection (see Figs. 13, 15 and Paras [0147], [0153] of Xiao). Winemiller’s invention related to Power saving systems and methods for Universal Serial Bus (USB) systems, teaches or fairly suggests the systems and the methods for Universal Serial Bus (USB) systems, wherein when the  USB physical layer enters a low power state circuitries within the USB PHY associated with detection of a low frequency periodic signal (LFPS) wake up signal and the normal elements are powered down. Further, when the  USB physical layer enters a low power state, a low speed reference clock signal is received a medium speed clock within the USB PHY is activated once per period of the low speed reference clock signa, and the medium speed clock activates the signal detection circuitry and samples a line for the LFPS. If no LFPS is detected, the signal detection circuitry and the medium speed clock return to low power until the next period of the low speed reference clock signal. If the LFPS is detected, the USB PHY returns to a U0 active power state (see for example, Winemiller , Figs. 3-6, and Paras [0016], [0019]).
However, subject matter of  the pending claims of the instant application (e.g. independent claim 6), differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, more specifically, the claimed feature of a first input terminal coupled to a first connector; a first output terminal coupled to a second connector; a first signal detector, coupled to the first input terminal, and configured to detect a first wakeup signal from the first input terminal; a first signal repeater, coupled to the first input terminal and the first signal detector, and configured to receive a first transmission signal and to amplify and forward the first transmission signal; a first input terminal circuit, coupled to the first input terminal, the first signal repeater and the first signal detector, and configured to reduce impedance between the first input terminal and the first signal repeater; a first output terminal circuit, coupled to the first signal detector, the first signal repeater and the first input terminal circuit, and configured to reduce impedance between the first output terminal and the first signal repeater; a first switch coupled to the first output terminal, and configured to couple the first output terminal to the first signal repeater or the first input terminal; a first switch controller, coupled to the first signal detector, and configured to control the first switch according to a first detection result of the first signal detector; a second input terminal coupled to the second connector; a second output terminal coupled to the first connector; a second signal detector, coupled to the second input terminal, and configured to detect a second wakeup signal from the second input terminal; a second signal repeater, coupled to the second input terminal and the second signal detector, and configured to receive a second transmission signal and to amplify and forward the second transmission signal; a second input terminal circuit, coupled to the second input terminal, the second signal repeater and the second signal detector, and configured to reduce impedance between the second input terminal and the second signal repeater; a second output terminal circuit, coupled to the second signal detector, the second signal repeater and the second input terminal circuit, and configured to reduce impedance between the second output terminal and the second signal repeater; a second switch coupled to the second output terminal, and configured to couple the second output terminal to the second signal repeater or the second input terminal; and a second switch controller, coupled to the second signal detector, and configured to control the second switch according to a second detection result of the second signal detector, recited in pending independent claim 6, and further limited by its dependent claims 7-12. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632